DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a chalk composition, classified in C09K 3/149.
II. Claims 7-12, drawn to a method of producing a chalk composition, classified in C09K 3/149.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product could be made by a materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for one invention would require searching classifications not required for the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lawrence B. Goodwin on June 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Said claims are indefinite because it is unclear with regards to what the claimed percentages are based (e.g. weight, volume, mol%, etc).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino (US 2008/0141909) in view of Heseltine (US 2005/0263925) and Babcock (US 3,890.157).
Immordino teaches a setting compound comprising 50-95wt% calcined gypsum (i.e. plaster of Paris) and 0-30wt% calcium carbonate (0017).
Immordino does not teach magnesium carbonate may be utilized in place of the calcium carbonate.  However, Heseltine discloses calcium carbonate and magnesium carbonate are known in the art to be functionally equivalent set retarders (0066).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize magnesium carbonate in place of the calcium carbonate disclosed in Immordino since it is functionally equivalent to the calcium carbonate taught by Immordino.
	Immordino also does not teach the composition should comprise activated charcoal.  However, Babcock teaches activated charcoal may be added to setting composition in order to control (col 4, lines 6+) shrink.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add activated charcoal to the composition of Immordino in order to control the shrink thereof.
	With regards to the amounts claimed in claims 2, 5, and 6, the examiner notes Heseltine teaches the amount of retarder is a result effective variable and Babcock teaches the amount of activated charcoal added to the setting composition is a result effective variable.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the amount of each component in the composition in order to obtain the desired set time and shrink characteristics.
	With regards to the limitations of claims 3 and 4, the examiner notes said limitations are method limitations that have not been shown to result in a materially different product.  Thus, the examiner maintains the applied art reads on said claims.  Specifically, the courts have held that a method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless it can be shown that the claimed method of making the product inherently result in a materially different product.  In the present application, no such showing has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,045,237 also teaches activated charcoal as a shrink control agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649